ANGOLA

Model Production Sharing Agreement Of 1999 Between
Sociedade Nacional De Combustiveis De Angola -— Unidade
Economica Estatal (Sonangol, U.E.E.) And Contractor
(Ultra-Deep Water)
TRANSLATION

Contracting Parties

Recitals

Article 1

Article 2

Article 3

Article 4

Article 5

Article 6

Article 7

Article 8

Article 9

Article 10

Article 11

Article 12

Article 13

Article 14

Article 15

Article 16

Article 17

Article 18

Table of Contents

Definitions

Annexes to the Agreement

Object of the Agreement

Nature of the Relationship between The Parties
Duration of the Agreement

Exploration Period

Production Period

Operator

Petroleum Operations Procedures Document
Costs and Expenses

Recovery of Costs and Expenditures
Production Sharing

Lifting and Disposal of Crude Oil

Conduct of Petroleum Operations

Work Obligations during the Exploration Period
Exploration Work Programs and Budgets
Commercial Discovery

Development and Production Work Programs and Budgets
TRANSLATION

Article 19
Article 20
Article 21
Article 22
Article 23
Article 24
Article 25
Article 26
Article 27
Article 28
Article 29
Article 30
Article 31
Article 32
Article 33
Article 34
Article 35
Article 36
Article 37
Article 38
Article 39
Article 40

Article 41

Production Programs

Guarantees

Bonus

Development Area Rentals

Conservation of Petroleum and Prevention of Loss
Records, Reports and Inspection

Contractor Group's Obligation to Purchase Sonangol's Oil
Other Rights and Obligations Related to Crude Oil Disposal
Unitization

Transfer and Abandonment of Assets

Natural Gas

Operations for Sonangol's Account (Sole Risk)

Operating Committee

Ownership of Assets

Property and Confidentiality of Data

Responsibility for Losses and Damages

Insurance

Recruitment, Integration and Training of Angolan Personnel
Fiscal Regime

Foreign Currency and Customs Regimes

Assignment

Termination of the Agreement

Confidentiality of the Agreement -

2
TRANSLATION

Article 42
Article 43
Article 44
Article 45
Article 46
Article 47

Article 48

Annex A
Annex B
Annex C
Annex D

Annex E

Arbitration

Force Majeure

Applicable Law

Language

Offices and Service of Notice
Captions and Headings

Effectiveness

Annexes

Description of the Contract Area
Map showing the Contract Area
Accounting and Financial Procedures
Corporate Guarantee

Financial Guarantee
TRANSLATION

Contracting Parties
This Agreement is entered into between:
on the one part:

Sociedade Nacional de Combustiveis de Angola - Unidade Econémica Estatal (Sonangol,
U.E.E.), hereinafter referred to as "Sonangol", a with headquarters in Luanda,

dune 1976;

Republic of Angola, created in accordance wit!
and, on the other part:

, ‘ganized and existing under the laws of

, with offices and legal
TRANSLATION

Recitals

Whereas, by Decree-Law No. /9__ of , , the Government of the Republic of Angola,
in accordance with the provisions of the Law Regulating Petroleum Activities, Law No. 13/78
of 26 August 1978, has granted to Sonangol an exclusive concession for the exercise of the
mining rights for the survey, Exploration, Development and Production of liquid and gaseous

hydrocarbons in the Concession Area of Block __;

Whereas, by Decree-Law No. /9__ of vernment has. iuthorized Sonangol to

enter into a Production Sharing Agreeme!
Whereas, Sonangol, with a view to*garrying o étroleum Operations necessary to duly

exercise such rights and in compliance withthe “obligations deriving from the Concession

Decree-Law, wishes to sign a Productibn ing Agreement with :

Whereas, Sonangol on the one hand and on the other hand have agreed that this
Agreement will regulate their mutual rights and obligations in the execution of said Petroleum

Operations;

Now, therefore, Sonangol, on the one hand and on the other hand agree as follows:

Article 1
(Definitions)

For the purposes of this Agreement, and unless otherwise expressly stated in the text,
certain words and expressions used in this Agreement shall have the following meaning, it
being understood that reference to the singular includes reference to the plural and vice

versa:
TRANSLATION

1. “Administration and Services” means the set of activities carried out in support of

Petroleum Exploration, Development and Production and shall include, but not be”

limited to, all activities in general management and common support of Petroleum

Operations such as direction, supervision and related functions required for the overall

management of those activities and it shall include, also, housing and feeding of

employees, transportation, warehousing, safety, emergency and medical assistance

programs, community affairs, accounting and record keeping.

2. “Affiliate” means:

(a)

(b)

(c)

a company or any other el the Parties holds, either directly

or indirectly, the absolut majorit tes in the shareholders’ meeting or

is the holder of more than fifty*percent (50%) of the rights and interests which

confer the power of.

an gmient.on that company or entity, or has the power

of management and.coftrol over such company or entity;

a company or any other entity which directly or indirectly holds the absolute
majority of votes at the shareholders’ meeting or equivalent corporate body of
any of the Parties or holds the power of management and control over any of

the Parties;

a company or any other entity in which either the absolute majority of votes in
the respective shareholders’ meeting or the rights and interests which confer
the power of management on said company or entity are, either directly or
indirectly, held by a company or any other entity which directly or indirectly
holds the absolute majority of votes at the shareholders’ meeting or equivalent
corporate body of any of the Parties or holds the power of management and

control over any of the Parties.

3. “Angola” means the Republic of Angola.
TRANSLATION

4. “Year” or “Civil Year” means a period of twelve (12) consecutive Months according to

the Gregorian Calendar beginning on January 1 and ending on December 31.

5. “Fiscal Year” means a period of twelve (12) consecutive Months according to the
Gregorian Calendar which coincides with the Civil Year and relative to which the
presentation of fiscal declarations is required under the fiscal or commercial laws of

Angola.

6. “Contract Year” means the period, and.-« ‘welve (12) consecutive

Months according to the Greg he Effective Date of this

Agreement.
7. “Contract Area” means on thi ive Date the area described in Annex A and
shown on the map in Annex: 8, anid thereafter the whole or any part of such area in
respect of which Contractor. Group continues to have rights and obligations under this

Agreement.

8. “Development Area” means the extent of the whole area, within the Contract Area,
capable of production from the deposit or deposits identified in a Commercial
Discovery and: agreed upon by Sonangol and by Contractor Group following such

Commercial Discovery.

9. “Appraisal” means the activity carried out after the discovery of a Petroleum deposit
to better define the parameters of the deposit and determine its commerciality. This
activity shall include, namely:

1) drilling of Appraisal Wells and running productivity tests;

2) collecting special geological samples and reservoir fluids;
TRANSLATION

10.

11.

12.

13.

14.

15.

16.

17.

3) running supplementary studies and acquisition of geophysical and other data as

well as the processing of same data.

“Barrel” means the unit of measure for liquids corresponding to forty-two (42) United
States gallons of Crude Oil, net of basic sediment and water and corrected to a

temperature of sixty degrees Fahrenheit (60°F).

“Operating Committee” means the entity referred to.in Article’ 31.
f mining rights of survey,
Exploration, Development uid, and gaseous hydrocarbons in the

Contract Area.

“Joint Account” means th “set of accounts kept by Operator to record all receipts,
expenditures and other operations which under the terms of the Agreement, shall be
shared between the entities constituting Contractor Group in proportion to their

participating interests.

“Agreement” or “the Agreement” means this Production Sharing Agreement executed

between Sonangol and Contractor Group, including its Annexes.

“Effective Date” means the first day of the Month next following the Month in which
this Agreement is signed by Sonangol and Contractor Group.

“Concession Decree-Law” means Decree-Law No. / __ of + + approved by the
Council of Ministers as it was published in the Diario da Republica of Angola No. , |
Series, of ,199_.

“Commercial Discovery” means the discovery of a Petroleum deposit judged by
Contractor Group to be worth developing in accordance with the provisions of the

Agreement.

8
TRANSLATION

18."

19.

20.

21.

22.

23.

“Development” means the activity carried out after the declaration of a Commercial

Discovery in the respective Development Area.

Such activity shall include, but not be limited to:

(a) reservoir, geological and geophysical studies and surveys;

(b) drilling of producing and injection Well
(c) design, constructio ind initial testing of equipment,
telated activities necessary to produce

and operate said Wells, to tal ‘ treat, handle, store, transport and deliver

Petroleum, and to undertake repressuring, recycling and other secondary or

tertiary recovery projects.

“Administration and Services Expenditures” means the expenditures so defined in

Annex C of the Concession Decree-Law.

“Development Expenditures” means the expenditures so defined in Annex C of the

Concession Decree-Law.

“Exploration Expenditures” means the expenditures so defined in Annex C of the

Concession Decree-Law.

“Production Expenditures” means the expenditures so defined in Annex C of the

Concession Decree-Law.

“Customs Duties” means all charges, contributions or fees established in the
respective customs duties schedules, and which are applicable to merchandise

imported or exported through customs.
9
TRANSLATION

24.

25.

26.

27.

28.

29.

30.

31,

32.

“State” means the State of the Republic of Angola.

“Phase” means the Initial Exploration Phase or the Optional Exploration Phase, as the

case may be.

“Initial Exploration Phase” means that period of four (4) Contract Years commencing

“Force Majeure” means the concept-défined in Article 43 of this Agreement.

“Natural Gas” or “Gas” means any hydrocarbons produced from the Contract Area
which at a pressure of 14.7 PSI and a temperature of sixty degrees Fahrenheit (60°F)
are in a gaseous state at the wellhead and includes both Associated and Non-
Associated Natural Gas, and all of its constituent elements produced from any Well in

the Contract Area and all non-hydrocarbon substances therein.

Such term shall include residue gas.

“Associated Natural Gas” means Natural Gas which exists in a reservoir in solution
with Crude Oil and includes what is commonly known as gas cap gas which overlies

and is in contact with Crude Oil.

“Non-Associated Natural Gas” means that part of Natural Gas which is not Associated

Natural Gas.

“Government” means the Government of the Republic of Angola.

10
TRANSLATION

33.

34,

35.

36.

37.

38.

39.

40.

41.

42.

43.

“Contractor Group” means and its possible assignees under Article 39,

designated collectively except as otherwise provided herein.

The ‘participating interests of the entities constituting Contractor Group on the
Effective Date is:
%

“Law” means the legislation in force in the Republic af Angola.

“Litigant” means Sonangol or any * ¢ Gonstitutin: Conti ‘tor Group participating in

arbitration proceedings pursw

“Month” means a calendar mont : ursuant to the Gregorian Calendar.

“Joint Operations” means the’ Petroleum Operations carried out jointly in the Contract
Area by Contractor Group, excluding sole risk operations provided for in Article 30 of

the Agreement.

“Petroleum Operations” means the operations of survey, Exploration, Appraisal,

Development and Production which constitute the object of the Agreement.
“Operator” is the entity referred to in Article 8.

“Party” means either Sonangol or Contractor Group as Parties to this Agreement.
“Parties” means both Sonangol and Contractor Group wherever jointly referred to.
“Exploration Period” means the period defined in Article 6.

“Production Period” means the period defined in Article 7.

11
TRANSLATION

44.

45.

46.

47.
48.

49.

50.

51.

“Exploration” shall include, but not be limited to, such geological and geophysical
surveys and studies, aerial surveys and others as may be included in Approved Work
Programs and Budgets, and the drilling of such shot holes, core holes, stratigraphic
tests, Wells for the discovery of Petroleum, and other related holes and Wells, and the
purchase or acquisition of such supplies, materials and equipment which may be

included in Approved Work Programs and Budgets.

“Petroleum” means Crude Oil of various densities; asphalt, Natural Gas and all other

hydrocarbon substances that may be fo ind it otherwise obtained

and saved from the Contract Area

“Crude Oil” means any hy rom the Contract Area which at a

pressure of 14.7 PSI and-a température of sixty degrees Fahrenheit (60°F) are in a
liquid state at the wellhead-.or séparator or which are extracted from the Gas or

casinghead gas in a plant. “guéh term includes distillates and condensate.
“Cost Recovery Crude Oil” means the Crude Oil so defined in Article 11.
“Development Area Profit Oil” means the Crude Oil so defined in Article 12.

“Well” means a hole drilled into the earth for the purpose of locating, evaluating,

producing or enhancing production of Petroleum.

“Appraisal Well” means a Well drilled following a Commercial Well to delineate the
physical extent of the accumulation penetrated by such Commercial Well, and to

estimate the accumulation's reserves and probable Production rates.

“Commercial Well” means the first Well on any geological structure which after
testing in accordance with sound and accepted industry Production practices, and

verified by Sonangol, is found through analysis of test results to be capable of

12
TRANSLATION

52.

53.

54.

55.

producing from a single reservoir not less than an average rate of five thousand
(5,000) Barrels of Crude Oil per day.

Contractor Group shall have the right to request to Sonangol that a Well which is

within the aforesaid criteria is not to be deemed a Commercial Well.

To exercise this right Contractor Group shall tiraely provide Sonangol information
which would evidence that in the particular..cif mstances .of such Well the same

should not be deemed a Commercial Well

Among other factors conshié giv nto porosity, permeability, reservoir

pressure, Crude Oil saturati if recoverable reserves.

Contractor Group has the optior to are a Well a “Commercial Well" at a producing
rate below that one set forth above where Contractor Group is of the opinion that the
accumulation may produce Sufficient Crude Oil to recover the costs and make a

reasonable return.

“Development Well” means a Well drilled for the purpose of production or enhancing
Production of Petroleum from a Commercial Discovery, and includes Appraisal Wells

completed as producing or injection Wells.

“Exploration Well” means a Well drilled for the purpose of discovering Petroleum,

including Appraisal Wells to the extent permitted by Article 17.

“Delivery Point” means the point F.0.B. Angolan loading facility at which Crude Oil
reaches the inlet flange of the lifting tankship's intake pipe, or such other point which

may be agreed by Sonangol and Contractor Group.

“Market Price” means the price determined for the valuation of the Crude Oil produced
from the Contract Area as established in accordance with the provisions of Article 2

of Annex C of the Concession Decree-Law.
TRANSLATION

56.

57.

58.

59.

60.

61.

“Production” shall include, but not be limited to, the running, servicing, maintenance
and repair of completed Wells and of the equipment, pipelines, systems, facilities and

plants completed during Development.

{t shall also include all activities related to planning, scheduling, controlling, measuring,

testing and carrying out the flow, gathering,

‘eating, transporting, storing and
dispatching of Crude Oil and Gas from the ound Petroleum reservoirs to the
designated exporting or lifting locati an

production of Petroleum.
Production shall further includé assets,.

“Lifting Schedule” means.-t ed program of Crude Oil liftings by each Party

approved by the Operating-Committee.

“Production Schedule” means the planned profile of Crude Oil output in Barrels per
day approved by the Operating Committee in conjunction with the Development and
Production Work Program and Budget for each Development Area, according to the

provisions of Article 18.

“Work Program and Budget” means either an Exploration Work Program and Budget or
a Development and Production Work Program and Budget.

“Approved Work Program and Budget” means either the Exploration Work Program
and Budget or the Development and Production Work Program and Budget transmitted
to Sonangol under Article 31, paragraph 12, or approved by the Operating Committee

under Article 31, paragraph 11, as relevant.

“Sonangol” is Sociedade Nacional de Combustiveis de Angola - Unidade Econémica

Estatal (Sonangol, U.E.E.), an Angolan State company.
14
TRANSLATION

62.

“Quarter” means a period of three (3) consecutive Months starting with the first day
of January, April, July or October of each Civil Year.

Article 2

(Annexes to the Agreement)

The present Agreement is compleme: . i inexes which form an

(a)
(b)

(c) Annex C - Accounting.and Financial Procedures;

(d) Annex D - Corporate, Guarantee;

{e) Annex E - Financial Guarantee.

In the event of discrepancy between the content or the form of Annexes A and B

referred to in paragraph 1, preference will be given to Annex A.
In the event of discrepancy between the content or the form of the Annexes referred

to in paragraph 1 and the Agreement, the provisions of the Agreement shall prevail.

Article 3
(Object of the Agreement)

The object of this Agreement is the definition, in accordance with Law No. 13/78 of 26

August 1978, and other applicable legislation, of the contractual relations in the form of the

Production Sharing Agreement between Sonangol and Contractor Group for the carry out of

Petroleum Operations.

15
TRANSLATION

Article 4
(Nature of the relationship between the Parties)

This Agreement shall not be construed as creating between the Parties any entity with a
separate juridical personality, or a corporation, or a civil society, a joint venture or even a

partnership ("conta em participacao").

1. This Agreement shall continue igtferce until the end of the last Production Period

or, in case there is no Production? Period in the Contract Area, until the end of the

Exploration Period, unless: ir to that date anything occurs that in the terms of the
Law or the applicable provisions of the Agreement constitutes cause for its

termination.

2. The extension of the Exploration or Production Periods referred to in the preceding
paragraph beyond the terms provided for in Articles 6 and 7 respectively shall be
submitted to the Government under the terms of the Concession Decree-Law and

other applicable legislation.

3. At the end of the Exploration Period, Contractor Group shall terminate its activities in
all areas within the Contract Area which are not at such time part of a Development
Area(s); and, except as otherwise provided herein, from that time this Agreement shall
no longer have any application to any portion of the Contract Area not then part of a

Development Area.

16
TRANSLATION

Article 6

(Exploration Period)

1. An Initial Exploration Phase of four (4) Contract Years shall start from the Effective
Date.

One (1) successive extension of two (2) Contract Years (the Optional Exploration

Phase) shall follow the Initial Exploration -Pprovided that Contractor Group

30) days before the

2. The Agreement shall be termin Commercial Discovery has been made in the

Contract Area by the end .of lnitial Exploration Phase or the Optional Exploration

Phase, if the same has beén. requested.

However, the Exploration Period may be extended for six (6) Months for the
completion of drilling and testing of any Well actually being drilled or tested at the end
of the sixth (6th) Contract Year.

Should any of the above referred Wells be a Commercial Well, Contractor Group will
be given sufficient time, as mutually agreed, not exceeding twelve (12) Months, or
such longer period as agreed by Sonangol, following the completion of drilling and

testing of the Commercial Well to do Appraisal work.

Should this work result in a Commercial Discovery then a Development Area shall be

granted pursuant to Article 7.

3. Operations for the sole account of Sonangol conducted under Article 30 hereof shall
not extend the Exploration Period nor affect the term of this Agreement, it being

understood that:
17
TRANSLATION

(a) Contractor Group shall complete any work undertaken “for Sonangol's sole risk

and expense even though the Exploration Period may have expired;

(b) Contractor Group's completion of the works referred to in the previous
subparagraph shall not extend Contractor Group's Exploration Period or

Agreement term except as in the case of..Contractor Group exercising the

option right mentioned in Article 30, paragraph’3 hereof;

{c)
Contractor Group pursuant ‘te.the Agreement as if the term thereof had not
terminated.
Article 7
(Production Period)
1. Following each Commercial Discovery, the extent of the whole area within the

Contract Area capable of production from the deposit or deposits identified in the Well
that originated the Commercial Discovery and its related Appraisal Wells, if any, shall
be agreed upon by Sonangol and Contractor Group. Each agreed area shall then be
converted automatically into a Development Area with effect from the date of

Commercial Discovery.

Without prejudice to paragraph 2 hereof, there shall be a Production Period for each
Development Area which shall be twenty five (25) Years from the date of Commercial
Discovery in said Development Area. In the event of Commercial Discoveries in
deposits which underlie and overlie each other, such deposits shall constitute a single

Development Area, and the area shall be defined or redefined as necessary, as far as
TRANSLATION

the boundaries of the Contract Area permit, to incorporate all underlying and overlying

deposits.

2. Unless otherwise agreed by Sonangol, any Development Area will be considered
automatically terminated and, except as otherwise provided in the Agreement, the
tights and obligations in said Area shall be considered terminated if within six (6)

Years from the date of Commercial Discovery ip.said Development Area the first

lifting of Crude Oil from said Development Area has not been lifted as part of a regular
‘ Schedule

program of lifting in accordance with the

3. No later than twelve (12) M @f the Production Period, Contractor

Group may request Sonangot to: meet“ and iscuss the terms and conditions of the

extension of the Production Pei provided for in paragraph 2 of Article 5.

Subject to the agreement ‘on.such terms, Sonangol shall support Contractor Group in a

joint application for such an extension.
Article 8
(Operator)

1. Contractor Group has the exclusive responsibility for executing the Petroleum

Operations, except as specified in Article 30.

2. Contractor Group shall appoint as Operator to execute, without profit

nor loss, on Contractor Group's behalf, the Petroleum Operations in the Contract Area.

Sonangol's written approval shall be necessary prior to any change of Operator.

19
TRANSLATION

3. Any agreement among the Contractor Group companies regarding or regulating the

Operator's conduct in relation to this Agreement shall be submitted to Sonangol for

comment prior to execution thereof.

4. The Operator will be subject to all of the specific obligations provided for in this

Agreement, the Concession Decree-Law and the Law.

5. In the event of the occurrence of any of, t “following Sonangol can require

(a)

(b)

(c)

(d)

its obligations and if this fault is-ri ‘edied to the satisfaction of Sonangol

within a period of twenty. eight, (28) days with effect from the date of receipt
by the Operator of weitten Actice-issued by Sonangol requesting the Operator

to remedy such fatult,, within a greater period of time if so specified in the

notice, or as agreed later by Sonangol), or if the Operator has not begun to
take the necessary steps to remedy such fault within a period of twenty eight
(28) days;

if sentence has been passed in court declaring the bankruptcy, liquidation, or
dissolution of the Operator, or if, in the court action taken in order to obtain
such declaration, any interim or conservatory judicial ruling has been made,

which prevents Operator from fulfilling its obligations under the Agreement;

if the Operator undertakes the legal procedures established to prevent

bankruptcy or without just cause ceases payment to creditors;

if the Operator terminates or if there is strong evidence that it intends to
terminate its activities or a significant proportion thereof, and, as a result fails

to fulfill its obligations under the Agreement.

20
TRANSLATION

6. For purposes of this Agreement, “Serious Fault” shall mean inadequate performance
by the Operator, that violates the technical rules generally accepted in the international

petroleum industry and/or the obligations under this Agreement and the Law.

7. If Contractor Group, in accordance with paragraph 5, does not comply with the
obligation to appoint another Operator within thirty (30) days from the date when

Sonangol gave notice to Contractor Group, then Contractor Group shall appoint as

Operator the entity so designated by Sonangol, frora thi entities comprising Contractor

Group, unless none of such entities agree:

{Petroleum Ope xocedures Document)

Sonangol and Contractor Group may.-Sign a document (hereinafter referred to as “Petroleum
Operations Procedures Document") which will regulate and interpret the contents of this

Agreement.

Any such document would be agreed between the Parties and would be in accordance with

the provisions of this Agreement and the Law.

Article 10
(Costs and Expenses)

Except as otherwise provided for in this Agreement, the costs and expenses incurred in the
Petroleum Operations, as well’as any losses and risks derived therefrom, shall be borne by
the Contractor Group, and Sonangol shall not be responsible to bear or repay any of the

aforesaid costs.

21
TRANSLATION

Article 11

{Recovery of Costs and Expenditures)

1. Contractor Group shall recover all Exploration, Development, Production and
Administration and Services Expenditures incurred under this Agreement by taking and
freely disposing of up to a maximum amount of fifty percent (50%) per Year of all
Crude Oil produced and saved from Development,Areas hereunder and not used’ in

Petroleum Operations.

Such Crude Oil is hereinafter re

2. The expenditures referred t

insofar as they are properly incur he Petroleum Operations.

Notwithstanding the genérality of this principle, all expenditures relating to the

Petroleum Operations which are classified, defined and allocated in accordance with

Annex C shall be considered as properly incurred.

3. Exploration Expenditures incurred in the Contract Area shall be recoverable from the
unused: balance of Cost Recovery Crude Oil existing from each Development Area
after recovery of Development Expenditures, Production Expenditures and
Administration and Services Expenditures, subject to the maximum amount of Cost

Recovery Crude Oil specified in paragraph 1 above.

In each Year such Exploration Expenditures shall be recoverable first from any Cost
Recovery Crude Oil balance from the Development Area having the most recent date
of Commercial Discovery and then any balance of total Exploration Expenditures not
already recovered shall be recoverable in sequence from Development Areas with the

next most recent dates of Commercial Discovery.

22
TRANSLATION

4. Development Expenditures in each Development Area shall be recovered only from

Cost Recovery Crude Oil from that Development Area.

Development Expenditures in each individual Development Area shall be multiplied by

(___) and the resulting amount shall be recoverable at the rate of twenty-five
percent (25%) per Year in equal annual installments starting in the Year in which such
Expenditures are incurred or the Year in which.,.Commercial Production in that

Development Area commences, whichever occurs las!

5. Production Expenditures in each Dé ecovered only from Cost

Recovery Crude Oil from..-th. in the Year in which such

expenditures are incurred.
6. In the case that, in any given Yéat, recoverable costs, expenses or expenditures
exceed the value of Cost Regevery Crude Oil from the relevant Development Area for
such Year, the excess shall be carried forward for recovery in the next succeeding
Year or Years until fully recovered; but in no case after the termination of the

Agreement.

In the event that Development Expenditures for a Development Area are not fully
recovered within five (5) Years after the initiation of Commercial Production or within
five (5) Years after the Development Expenditures are incurred, whichever is last, then
Contractor Group’s share of Cost Recovery Crude Oil shall be increased from Year six
up to sixty five per cent (65%) per Year to allow for the recovery of such unrecovered
expenditures, provided that Contractor Group has fulfilled all of its contractual

obligations to date.

7. If in any given Year, recoverable costs, expenses or expenditures are less than the
maximum value of Cost Recovery Crude Oil the difference shall become part of, and

included in the Development Area Profit Oil provided for in Article 12.

23
TRANSLATION

8.

For the purposes of valuation of Cost Recovery Crude Oil, the provisions of Article 2

of Annex C of the Concession Decree-Law shall apply. :

For ‘the purpose of this Agreement, the date on which Commercial Production
commences shall mean the date on which the first shipment of Crude Oil is made
under an approved Lifting Schedule from the Development Area or the Contract Area,

as the case may be.

and its Development Area used in Petroleum Operations less the Cost

Recovery Crude Oil from the.game Development Area, as provided in Article 11, shall
be referred to as ‘Development Area Profit Oil' and shall be shared between Sonangol
and Contractor Group according to the after tax, nominal rate of return achieved at
the end of the preceding Quarter by Contractor Group in the corresponding

Development Area as follows:

Contractor Group's rate of return Sonangol Contractor Group
for each Development Area Share - % Share - %

(% per annum)’

Less than _

__toless than __

__toless than _

__ or more

24
TRANSLATION

2. Beginning at the date of Commercial Discovery, Contractor Group's rate of return shall

be determined at the end of each Quarter on the basis of the accumulated

compounded net cash flow for each Development Area, using the following

procedure:

(a)

(b)

(c)

where:

The Contractor Group's net-cash flow computed. in U.S. dollars for a

Development Area for each Quarter is:

(i)

(ii)

(iii) minus Development Expenditures and Production Expenditures.

for this computation, neither any expenditure incurred prior to the date of
Commercial Discovery for a Development Area nor any Exploration Expenditure

shall be included in the computation of Contractor Group's net cash flow.

the Contractor Group's net cash flows for each Quarter are compounded and
accumulated for each Development Area from the date of the Commercial

Discovery according to the following formula:

ACNCF (Current Quarter) =
(100% + DQ) x ACNCF (Previous Quarter) + NCF (Current Quarter)
100%

ACNCF = Accumulated compounded net cash flow

25
TRANSLATION

NCF
ba

Net cash flow

it

i

Quarterly compound rate (in percent)

The formula will be calculated using quarterly compound rates {in percent) of _ %,
__% and __% which correspond to annual compound rates ("DA") of __%, __% and

__% respectively as referred to in Article 12, paragraph 1.

3. The Contractor Group's rate of return in an’ ‘Quarter for.each Development Area

jositive or zero ACNCF

4. The sharing of Profit Oil from’ eac' evelopment Area between Sonangol and

Contractor Group in a given Quarter-Sh lt be in accordance with the scale in paragraph

1 above using the Contractdf’ Group s deemed rate of return as per paragraph 3 in the

immediately preceding Quaiter’

5. In a given Development Area it is possible for the Contractor Group's deemed rate of
return to decline as a result of negative cash flow in a Quarter with the consequence
that Contractor Group's share of Profit Oil from that Development Area would

increase in the subsequent Quarter.

6. Pending finalization of accounts, Profit Oil from Development Areas shall be shared on
the basis of provisional estimates, if necessary, of deemed rate of return as approved
by the Operating Committee. Adjustments shall be subsequently effected in

accordance with procedures to be established by the Operating Committee.

26
TRANSLATION

Article 13
(Lifting and Disposal of Crude Oil)

1. It is the right and the obligation of each of the Parties to separately take at the
Delivery Point in accordance with the Lifting Schedule and the procedures and
regulations foreseen in the following paragraphs of this Article, its respective Crude Oil

entitlements as determined in accordance with this Agreement.

the right to proceed separately te™thi
Crude Oil to which it is entitled y

3. Twelve (12) Months prior to thi x luled initial export of Crude Oil from each

Development Area, Sonangal shalf submit to Contractor Group proposed procedures

and related operating regulatidns covering the scheduling, storage and lifting of Crude

Oil and any other Petroleum produced from such Development Area(s).

The procedures and regulations shall be consistent with the terms of this Agreement
and shall comprehend the subjects necessary for efficient and equitable operations
including, but not limited to, rights of the Parties, notification “time, maximum and
minimum quantities, duration of storage, scheduling, conservation, spillage, liabilities
of the Parties, throughput fees and penalties, over and underlifting, safety and

emergency procedures and any other matters that may be agreed between the Parties.

4. Contractor Group shall within thirty (30) days after Sonangol's submission in the
preceding paragraph, submit its comments on, and recommend any revisions to the

proposed procedures and regulations.

Sonangol shall consider these comments and recommendations and the Parties shall,
within sixty (60) days after Contractor Group's said submission, agree on such

procedures and regulations.

27
TRANSLATION

5. In any: event, the agreed lifting procedures and regulations shall always comply with
the Law.
6. In the case of more than one Development Area in the Contract Area or more than

one quality of Crude Oil in a Development Area, Sonangol and Contractor Group shall,
unless they mutually agree that the Crude Oils shauld be commingled, lift from each
Development Area Crude Oil qualities in proportion. to their respective total liftings

from the Contract Area.

M_.bélotiging to Sonangol as a result of
30 shall be excluded.

In determining these proporti

operations for Sonangol's account under f

Article 14

(Conduct of Petroleum Operations)

1. With due observance of legal and contractual provisions and subject to the decisions
of the Operating Committee, Contractor Group shall act in the common interest of the
Parties and shall undertake the execution of the work inherent in Petroleum
Operations, in accordance with professional norms and standards which are generally

accepted in the international petroleum industry.

2. Contractor Group shall carry out the work inherent in Petroleum Operations in an
efficient, diligent and conscientious manner and shall execute the Work Programs and
Budgets under the best economic and technical conditions, and in accordance with
professional norms and standards which are generally accepted in the international

petroleum industry.

3. Contractor Group and its subcontractors shall:

28
TRANSLATION

(a) contract local contractors as long as their services are similar to those available
on the international market and the prices of their services, when subject to
the same tax charges, are no more than ten percent (10%) higher compared to

the prices charged by foreign contractors for identical services;

(b) acquire materials, equipment, machinery and consumable goods of national
production, insofar as their quantity, quality, and delivery dates are similar to

those of such materials, equipmen inery and consumable goods

available on the international me
However, such obligati hose cases in which the local

prices for such good: rcent (10%) higher compared to the

prices for imported good: re charging Customs Duties but after the

respective costs for.tran: ‘ation and insurance have been included.
Contractor Group shall solicit competitive bids for any work to be performed pursuant
to an Approved Work Program and Budget if such work is budgeted to exceed one
hundred and fifty thousand U.S. dollars (U.S.$150,000) or such higher amount as may
be decided by the Operating Committee.

When reviewing such bids, Contractor Group shall select out of the bids which are
acceptable to Contractor Group, for technical and other operational reasons, the bid

with the lowest cost.

This decision shall be subject to the provisions of paragraph 3 above and, after the

first Commercial Discovery, the approval of the Operating Committee.

Operator shall entrust the management’ of Petroleum Operations in Angola to a
technically competent General Manager and Assistant General Manager. The names
of such General Manager and Assistant General Manager shall, upon appointment, be

given to Sonangol.

29
TRANSLATION

The General Manager and, in his absence, the Assistant General Manager, shall be
entrusted with sufficient powers to carry out immediately and comply with all lawful
written directions given to them by Sonangol or the Government or its or their
representative or any lawful regulations gazetted or hereafter to be gazetted which are

applicable to the Petroleum Operations under this Agreement.

6. Except as is appropriate for the economic, an icient processing of data and

laboratory studies thereon in specialized cénters out: ngola, geological and

geophysical studies as well as ai - i ited 6 the performance of this

Agreement, shall be prefere

7. In the case of an emergency i ‘se of the Petroleum Operations requiring an

immediate action, Contractor..Group ts authorized to take all the actions that it deems

necessary for the protectian 6f human life and the interests of the Parties and shall

promptly inform Sonangol of all actions so taken.

8. Any obligations which are to be observed and performed by Contractor Group shall, if

Contractor Group comprises more than one entity, be joint and several obligations.

9. Sonangol shall provide reasonable assistance to the Contractor Group in obtaining
visas, permits and other documents required to enter Angola and residency and work

licenses required in connection with the performance of Petroleum Operations.

The Contractor Group shall notify Sonangol reasonably in advance of the time
necessary for receipt of such permits and licenses and Sonangol shall take steps to
arrange for all such permits and licenses to be issued on a timely basis by the

appropriate authorities.

30
TRANSLATION

Article 15
(Work Obligations during the Exploration Period)

1. Within the Initial Exploration Phase, Contractor Group will conduct a seismic program

covering { ) of seismic profiles.

Such seismic program will begin within six (6) M

hs of the Effective Date provided

that an appropriate seismic vessel is availab!

ined in the Approved Work

(_) separate

3. In the event Contractor Group ‘elects to extend the Exploration Period into the Optional
Exploration Phase, Contracter Group shall be obligated to drill {__) obligatory
Exploration Wells (other than Appraisal Wells) to geological horizons defined in the

Approved Work Program and Budget.

4, In the event Contractor Group exceeds the minimum work obligations described in the
preceding paragraphs during the Initial Exploration Phase then such excess shall be

credited against the minimum work obligations for the succeeding Exploration Phase.

5. In the event that Contractor Group does not satisfy the minimum work obligations
referred to in this Article within the times specified, Contractor Group shall be
deemed, unless otherwise agreed by Sonangol, to have voluntarily terminated
activities and withdrawn from all of the Contract Area not already converted into a

Development Area(s).

6. If Contractor Group relinquishes its rights under this Agreement before completing the
seismic program referred to in paragraph 1 above, Contractor Group shall be obligated

to pay Sonangol an amount equal to U.S. dollars (U.S$ }, less the amount of

31
TRANSLATION

7.

10.

U.S. dollars (U.S$ ) for related to any part of the seismic program —

“completed before the relinquishment.

In addition to what is provided in the above subparagraph, if Contractor Group
relinquishes its rights under this Agreement before drilling the minimum number of
Exploration Wells which it is obligated to drill under the terms of this Article

Contractor Group shall be obligated to pay Sonango! an amount equal to U.S.

ng minimum Exploration

Expenditures:

U.S. $
U.S. $

Initial Exploration Phase

Optional Exploration. has:

{f Contractor Group fulfills the minimum work obligations referred to in paragraph 6 of
this Article related to each phase of the Exploration Period, then Contractor Group
shall be considered as having fulfilled the minimum Exploration Expenditures set forth

in the previous paragraph.

Each Exploration Well referred to in this Article shall test all productive horizons agreed
to by Sonango!l and Contractor Group, unless diligent test efforts consistent with
sound and normal oil industry practices indicate that it is technically impracticable to

reach and/or test any such horizons.

During the drilling of Wells under this Agreement, Contractor Group shall keep
Sonangol informed of the progress of each Well, its proposals for testing and the
results of such tests, and at Sonangol's request, shall test any additional prospective
zones within the agreed Well depth provided that such tests shall be consistent with

professional norms and standards which are generally accépted in the international

* Probably, a mistake in the original Portuguese text. 32
TRANSLATION

petroleum industry and not interfere with the safety and efficiency of the Petroleum

Operations planned by Contractor Group.

Such tests shall be at Contractor Group's expense and shall be credited towards

fulfilling the minimum work program.

Article 16
{Exploration Work Program: and Budget

it least three (3) Months prior to
the beginning of each Contract Ye: ion Period or at such other times as
may mutually be ‘agreed to by Sona rid Contractor Group, Contractor Group shall
prepare in reasonable detail an Exploi tion Work Program and Budget for the Contract Area
setting forth the Exploration operatiens which Contractor Group proposes to carry out during

the first Contract Year and during the ensuing Contract Year respectively.

During the Exploration Period such Work Program and Budget shall be at least sufficient to
satisfy Contractor Group's minimum Exploration Expenditure and Exploration Well obligations.
The Exploration Work-Program and Budget shall be submitted to the Operating Committee for
review, advice or approval as the case may be, in accordance with Article 31 and then

carried out by Contractor Group.
After the first Commercial Discovery, the Operating Committee will coordinate, supervise and

control the execution of the Approved Exploration Work Programs and Budgets within budget

expenditure limits, or any revisions which have been made thereto.

33
TRANSLATION

Article 17

(Commercial Discovery)

1. Contractor Group shall advise Sonangol within thirty (30) days of the end of the
drilling and testing of an Exploration Well, the results of the final tests of the Well and

whether such a Well is commercial or not.

The date of this advice shall be the date of the slaration of the Commercial Well.

After the declaration of a Com [ Well, ContractorGroup may undertake the
: Appraisal Wells to determine
whether such discovery can bé classified €ommercial Discovery.
3. Unless otherwise agreed ..by gol; not later than six (6) Months after the
completion of the seconid, Appraisal Well, or twenty-four (24) Months after the
declaration of the Commercial Well, whichever is earlier, Contractor Group shall give
written notice to Sonangol indicating whether the discovery is considered commercial

or not.

lf Contractor Group declares it a Commercial Discovery, Contractor Group shall
proceed to develop the discovery in accordance with the Law Regulating Petroleum
Activities, (Law No. 13/78, of 26 August 1978).

The date of Commercial Discovery shall be the date on which Contractor Group

declared by written notice to Sonangol the existence of a Commercial Discovery.
4. If the period allowable for declaration of a Commercial Discovery extends beyond the

Exploration Period, a provisional Development Area shall be established for such period

as necessary to complete the Appraisal as per paragraph 3 above.

34
TRANSLATION

10.

Such Development Area shall be of the shape and size which encompasses the
geological feature or features which would constitute the potential. Commercial
Discovery. Such provisional Development Area shall be agreed by Sonangol in

writing.

If following the discovery of a Commercial Well, the subsequent Appraisal Well, or

Wells, are completed as producing or injection Wells their costs shall be treated as

treated as part of the Devel

amount of Cost Recovery Crude.Q

The costs of a Commerciat-Well or Appraisal Well(s) not completed as a producing or
injection Well(s) shall be treated as Exploration Expenditures for the purposes of

calculating the amount of Cost Recovery Crude Oil.

Any Commercial Well shall count towards fulfilling the work and expenditure
obligations provided for in Article 15, but the Appraisal Well(s) that have been drilled
following the discovery of a Commercial Well shall not count towards such

obligations.
There shall be no more than one Commercial Well in each Development Area’ that
counts towards such work obligations; and it shall be the first Commercial Well in that

Development Area.

Contractor Group has the right to declare a Commercial Discovery without first having

drilled a Commercial Well or Wells.

35
TRANSLATION

Artigo 18
(Development and Production Work Programs and Budgets)

1. Ninéty (90) days after the date of a Commercial Discovery Contractor Group shall
prepare a revised Exploration Work Program and Budget (if appropriate) and a
Development and Production Work Program and Budget for the remainder of the Year

in which the Commercial Discovery is made.

of August of said Year or such ath

No later than the fifteenth of August-ofeach Year (or no later than such other

date as may be agreed upon) ‘thereafter, Contractor Group shall prepare in accordance

with professional norms and: widatds which are generally accepted in the

international petroleum industry..an annual Production Schedule, an Exploration and
Production Work Progrant 4nd Budget (if applicable) and a Development and
Production Work Program and Budget for the succeeding Civil Year and may, from

time to time, propose revisions thereto.

The Production Schedule and the Development and Production Work Program and
Budget shall bé formally approved in writing by the Operating Committee and given to

Sonangol and Contractor Group.

Contractor Group is authorized and obliged to execute, under the supervision and
control. of the Operating Committee and within the budget expenditure limits, the
Approved Development and Production Work Programs and Budget and any approved

revisions thereto.

36
TRANSLATION

Article 19

(Production Programs)

The Operating Committee shall approve a Lifting Schedule, not less than ninety (90) days
prior to January 1 and July 1 of each Civil Year following the commencement of Production
under the approved Production Schedule, and furnish in writing to. Sonangol and Contractor

Group a forecast setting out the total quantity of Petr im that the Operating Committee

estimates can be produced, saved, transported and, fi sreunder during each of the next

four (4) Quarters in accordance with sound pi icés generally,

ed in the international

petroleum industry.

Contractor Group shall endeavor to ter the forecast quantity.

The Crude Oil shall, if appropriate, je ful to. storage tanks, constructed, maintained and

operated by Contractor Group, andshall be metered or otherwise measured as required to

meet the purposes of this Agreement and the Law.
Article 20
(Guarantees)

1. The minimum Exploration work obligations shall be secured by a financial guarantee

substantially in the form as set out in Annex E.

2. Such guarantee shall be given by Contractor Group not later than three (3) Months

after the beginning of each Phase of the Exploration Period.

3. The amount of such guarantee shall in each Phase be equal to U.S. dollars
{U.S.$ ) for each of the obligatory Exploration Wells set forth in Article 15.

37
TRANSLATION

In relation to the Initial Exploration Phase, the guarantee will be increased by
U.S. dollars (U.S.$ ) for the obligatory seismic program ‘set forth in
paragraph 1 of Article 15.

4. The amount of the guarantee provided for in this Article shall be reduced by
U.S. dollars (U.S.$ ) in the Initial Exploration Phase when the obligatory
U.S. dollars (U.S.$

pp to the amount of

seismic program is completed and by the amount‘of

) for
U.S. dollars (U.S.$

of seismic compl

Such guarantee will alsé amount of U.S. dollars
(U.S.$ ) when the drilling of

Phase of the Exploration Peri

e obligatory Exploration Wells for each
fed or for each amount paid in accordance with

Article 15, paragraphs 6 or

5. lf, during any Year of any of the Phases of the Exploration Period Contractor Group
should be deemed to have relinquished, as provided in Article 15, paragraph 5, all of
the Contract Area not converted to a Development Area(s), Contractor Group shall
forfeit the full amount of the financial guarantee, reduced as provided for in paragraph
4 of this Article.

6. Each of the entities comprising Contractor Group shall also provide Sonangol, if so
requiréd by the latter, with a corporate guarantee substantially in the form shown in
Annex D hereof or such other form as may be agreed between Sonangol and each of

such entities, not later than three (3) Months after the Effective Date.

38
TRANSLATION

Article 21
(Bonus)
1. Contractor Group shall pay to Sonangol, as a signature bonus, the sum of
U.S. dollars (U.S.$ ) on the Effective Date.

Such signature bonus shall neither be recovered nor,amortized by Contractor Group.

On or before the first day of the Mon following the date of the declaration of each

Commercial Discovery and on eael iVersary thereof, Contractor Group shall pay to
Sonangol a surface rental of three-huridred U.S. dollars (U.S.$300) per square kilometer for all

the area covered by the resulting Development Area(s).

Such surface rental shall be recovered as Production Expenditure against the Cost Recovery

Crude Oil.

Article 23

(Conservation of Petroleum and Prevention of Loss)

1. Contractor Group shall adopt those measures which are necessary and appropriate
and consistent with the technology generally in use in the international petroleum
industry to prevent loss or waste of Petroleum above or under the ground in any form
during drilling, producing, gathering and distributing, storage or transportation

operations.

39
TRANSLATION

2. Upon completion of the drilling of a producing Development Well, Contractor Group
shall inform Sonangol of the time when the Well will be tested and will subsequently
inform Sonangol of the resulting estimated production rate of the Well within fifteen

(15)-days after the conclusion of such tests.

3. Petroleum shall not be produced from multiple independent oil productive zones
simultaneously through one string of tubing, exeept with the prior approval ‘of

Sonangol.

4. Contractor Group shall record dat Crude Oil, Natural Gas

and water produced monthly fro

Such data shall be sent to Sonangdtwithin thirty (30) days after the end of the Month

reported on.

Daily or weekly statistics and reports regarding the production from the Contract Area
shall be made available by Contractor Group at convenient time for examination by
authorized representatives of Sonangol.

5. Daily drilling records and graphic logs of Wells must show the quantity and type of
cement and the quantity of any other materials used in the Well for the purposes of

protecting Crude Oil, Natural Gas or fresh water bearing strata.

Any substantial change of mechanical equipment associated with the Well after its

completion shall be subject to the approval of Sonangol.

40
TRANSLATION

Article 24

(Records, Reports and Inspection)

1. Contractor Group shall prepare and, at all times while this Agreement is in force,
maintain accurate and current records of its activities and operations in the Contract
Area and shall keep ail information of a technical, economic, accounting or any other

nature developed through the conduct of Petroleum.Operations.

Such records will be organized in such.a. i¢-prompt and complete

ascertainment of costs and expendi

All such records and information will be- jperator's office in Luanda.

2. Sonangol, in exercising its activities under the terms of this Agreement, shall have the
right to free access, upon*priér notice to Contractor Group, to all data referred to in

the preceding paragraph.

Contractor Group shall furnish Sonangol, in accordance with applicable regulations or
as Sonangol may reasonably request, information and data concerning activities and

operations under this Agreement.

In addition, Contractor Group shall provide Sonangol with copies of any and all data,
including, but not limited to, geological and geophysical reports, logs and Well
surveys, information and interpretation of such data and other information related to

the Contract Area in Contractor Group's possession.

3. Contractor Group shall save and keep in the best condition possible a representative
portion of each sample of cores and cuttings taken from Wells as well as samples of
all fluids produced from Exploration Wells, to be delivered or forwarded to Sonangol or

its representatives in the manner directed by Sonangol.

41
TRANSLATION

All samples acquired by Contractor Group for its own purposes shall be considered

available for inspection at any convenient time by Sonangol or its representatives.

Contractor Group shall keep the aforementioned samples for a period of thirty-six (36)
Months or, if before the end of such period, Contractor Group withdraws from the

Contract Area, then until the date of withdrawal.

Up to three (3) Months before the end of the afo, joned period, Contractor Group

such samples.

4. Unless otherwise agreed to by Sonangol, in the case of exporting any rock samples
outside Angola, samples equivalent in size and quality shall, before such exportation,

be given to Sonangol.

5. Originals of records and data can be exported only with the permission of Sonangol.
The original magnetic tapes and any other data which must be processed or analyzed
outside Angola may be exported only if a comparable record is maintained in Angola
and provided that such exports shall be repatriated to Angola on the understanding
that they belong to Sonangol.

Copies of records and data may be exported at any time subject to the Law.

6. Subject to any other provisions of this Agreement, Contractor Group shall permit
Sonangol's duly authorized representatives and. employees to have full and complete

access to the Contract Area at all convenient times with the right to observe the

42
TRANSLATION

Petroleum Operations being conducted and to inspect all assets, records and data kept

by Contractor Group.

Sonangol's representatives and employees, in exercising the aforementioned rights

shall not interfere with Contractor Group's Petroleum Operations.

Contractor Group shall grant to said Sonangol’s representatives and employees the

same facilities in the camp as those affarde its own employees of similar

professional rank.

A

{Contractors Group’s oblig:

a to purchase Sonangol’s Oil)

1. Sonangol shall have the tight to require Contractor Group to purchase any part of
Sonangol's share of production under normal commercial terms and conditions in the
international petroleum industry and at the Market Price in force at the time the Crude

Oil is lifted as established in Article 2 of Annex C of the Concession Decree-Law.

2. The right referred to in the preceding paragraph shall be exercised in accordance with

” the following procedure:

(a) no later than six (6) Months prior to the start of a Quarter Sonangol shall give
written notice to the Contractor Group that it requires Contractor Group to
purchase a specified quantity of Crude Oil to be lifted rateably over a period of

two (2) consecutive Quarters;

(b) Contractor Group's obligation to purchase Crude Oil from Sonangol_ will
continue mutatis mutandis from Quarter to Quarter after the initial two (2)
consecutive Quarters until and unless Sonangol gives Contractor Group written

notice of termination which, subject to the above-mentioned minimum period,

43
TRANSLATION

shall take effect six (6) Months after the end of the Quarter in which such

written notice was given.

Article 26
{Other rights and obligations related to Crude Oil disposal)

1. Sonangol shall have the right upon six (6) Months” prior written notice to buy from

Contractor Group Crude Oil from the Contr valent in value to the

Petroleum Income Tax due by Contractor: iistry of Finance, i.e., fifty

percent (50%) of Contractor share: velopment Area Profit Oil (as

determined in accordance with-Articlé 12}.

Such purchases by Sonanggl. shall beat the Market Price applicable to such Crude Oil.

Sonangol shall provide Cok

tractor Group with not less than three (3) Months advance

written notice of its intention to cease to exercise its right under this paragraph.

2. Payment by Sonangol to Contractor Group for each purchase of Crude Oil under
paragraph 1 above shall be made two (2) working days before due date of the relevant _

amount of Petroleum Income Tax to the Ministry of Finance.

Any unpaid amount, plus interest as specified in Annex C to this Agreement, shall be
paid in kind to Contractor Group by Sonangol out of its next Crude Oil entitlement,
valued at the Market Price applicable to such Crude Oil.

3. If, in any Year, Contractor Group's total share of Crude Oil comprising Cost Recovery
Crude Oil and Development Area Profit Oil, less any Crude Oil acquired or received
from Contractor Group by Sonangol under this Article and by the Government under
the Concession Decree-Law, is less than forty-nine percent (49%) of total Crude Oil
estimated to be produced and saved in the Contract Area, Contractor Group shall have

the right to buy and lift the corresponding balance of Crude Oil in the succeeding Year.
44
TRANSLATION

In the event that Contractor Group exercises all or any part of such right, the balance
of Crude Oil necessary to satisfy Contractor Group's right shall be sold to Contractor

Group by Sonangol at the Market Price in accordance with the following procedures:

{a) Six (6) Months prior to the start of a Quarter Contractor Group shall give
written notice to Sonangol that it requires Sgnangol to sell a specified quantity

of Crude Oil, which quantity may be expressed’ either in Barrels or a percentage

of total production, to be lifted. over a periad“of.two (2) consecutive

Quarters;

(b) Sonangol's obligation-to sell Crud will continue mutatis mutandis from

Quarter to Quarter after the. al two (2) consecutive Quarters until and

unless Contractor .Gri s .Sonangol written notice of termination or

revision of quantities which, subject to the above-mentioned minimum period,
shall take effect six (6) Months after the end of the Quarter in which such

written notice was given.

4. In the event of conflict between Contractor Group's right in paragraph 3 above and

Sonangol's right in paragraph 1 above, Contractor Group's right shall have priority.

5. The fulfillment of the obligation to satisfy the Government's right as per Article 8 of
the Concession Decree-Law shall be shared between Sonangol and Contractor Group
in proportion to their respective net shares of production during the period concerned
(Contractor Group's net share being its share according to Articles 11 and 12 less the
quantities delivered to Sonangol under paragraph 1 above and Sonangol's net share
being its share according to Article 12, plus the said quantities delivered to it under

paragraph 1 above).

45
TRANSLATION

Article 27

(Unitization)

1. In the event of there being Petroleum deposits, capable of a commercially viable
Development which extend beyond the Contract Area, and where other entities have
agreements for the Exploration and Production of Petroleum with a similar unitization
provision, Sonangol may, by means of written no: ice addressed to Contractor Group

and said other entities, require that the um in those deposits should be

developed and produced in mutual co

2. Sonangol, by means of wi ice addressed to Contractor Group and the other

entities as aforesaid, may al: ir procedure to that mentioned in the

preceding paragraph be adopted, relation to other existent Petroleum deposits

within the Contract Area; hese: are commercially viable only when developed

together with Petroleum deposits in areas adjacent to the Contract Area.

3. Should Sonangol make use of the rights referred to in the preceding paragraphs,
Contractor Group shall use all reasonable endeavors to cooperate with the other
entities in the preparation of a plan for the joint development and production of the

deposits in question.

Such plan shall be presented to Sonangol within a period of one hundred and eighty
{180} days from the date when Contractor Group ’and the other entities as aforesaid

received the relevant notice, or such longer period as Sonangol may agree.

4. Should the plan not be presented within the period established in the preceding
paragraph Sonangol may arrange for an independent consultant acceptable to all
parties concerned to prepare a plan, at the expense of the Contractor Group and the
other entities, for the joint Development and Production of the deposits in accordance

with generally accepted practice in the international petroleum industry.

46
TRANSLATION

The consultant must consult with and keep all members of the Contractor Group and

the other entities informed on a regular basis.

5. The plan prepared under the terms of the preceding paragraphs shall be in accordance
with the rules established in this Agreement, in particular as regards the rights and
obligations of Contractor Group, and it shall establish an adequate rate of return for

Contractor Group compatible with the proportional.share which the latter assumes in

the joint Development and Production. .

as: been prepared, the Parties

days from the date of submittal of

said plan to agree on its imptémentation nich shall be initiated no later than ninety
(90) days from the date of the .agteement or such other later date as Sonangol may

agree.

7. lf Contractor Group does not accept the plan prepared under paragraph 4 above or if
Contractor Group refuses the implementation of the plan or if Contractor Group does
not initiate said implementation within the time period established under paragraph 6,
or further more if after an agreement has been reached for the preparation of a plan
under paragraph 3, the implementation of same is not started within the period of
paragraph 6, Contractor Group shall relinquish to Sonangol those parts of the
Contract Area together with the Petroleum deposits lying thereunder which were the
subject of Sonangol's notice referred to in paragraphs 1 and 2 above, without
prejudice to Contractor Group's other rights and obligations under this Agreement in

respect of the remainder of the Contract Area.

8. Any joint Development and Production in accordance with this Article 27 is without
prejudice to the provisions of Article 29 and Article 31, paragraphs 2(e) and 11((b).

9. In the event that a unitization process under this Article affects the whole or part of

an obligation which Contractor Group must fulfil within a certain time period under the
47
TRANSLATION

Agreement, such time period shall be extended by the time elapsed between
Sonangol's written notice under paragraphs 1 and 2 above and the date of mutual

agreement on the plan of the related joint Development.

In any event this extension shall not be more than twelve (12) Months, or such longer

period as agreed by Sonangol.

(Transfer and“abandonment of assets)

1. The Contractor Group, wit! y (60) days from the termination of the

Agreement or of the date of abai ment of any part of the Contract Area, must

hand over to Sonangol, ipa good state of repair and operation, and in accordance
with a plan approved by Sonéngol, all of the infrastructures, equipment and all Wells
which, within the area to which the expiry, cancellation or relinquishment refers, are
in production or are capable of producing, or are being used, or may be used, in
injection, together with all casing, piping, surface or sub-surface equipment and
facilities acquired by the Contractor Group for the conduct of Petroleum Operations
except those as are being used for Petroleum Operations elsewhere in the Contract

Area.

2, Should Sonangol so require, the Contractor Group shall proceed to correctly abandon
the Well or Wells in question and shall also undertake other actions for the
abandonment of the related assets as requested, in accordance with generally

accepted practices of the international oil industry.

3. The requirement provided for in the previous paragraph shall be made by Sonangol
no later than one hundred and eighty (180) days before the termination of the

Agreement or the estimated date of abandonment of any part of the Contract Area.

48
TRANSLATION

4. If such request is made, Sonangol shall make the required funds available to the
Contractor Group from the amounts paid to Sonangol pursuant to Article 4,

subparagraph 3(e) of Annex C.

In the event the amounts paid by Contractor Group are insufficient to cover the
abandonment costs, Sonangol and Contractor Group shall agree on the method of

covering the additional costs.

5. After having carried out the abando:

Group carries out the handirig over t Sa ol of the equipment and Wells under

the terms of paragraph 1, the..Confractor Group will have no further liability in

relation to the same, except’in ¢ases-of gross negligence, wilful misconduct or
Serious Fault and, without-aréjudice to the provisions of the Agreement still in force
after the termination of the Agreement, Sonangol shall indemnify the Contractor

Group in case of any claims related to such Wells and assets.

Article 29
(Natural Gas)

1. Contractor Group shall have the right to use in the Petroleum Operations, for domestic
consumption or export, Associated Natural Gas produced from the Development Areas

and will have the right to process such Gas and separate the liquids therefrom.

Costs to produce, treat and so use such Gas shall be recovered and classified in

accordance with this ‘Agreement.

2. Associated Natural Gas surplus to the requirements defined in the preceding paragraph

shall be made available at the separator free to Sonangol.

49
TRANSLATION

Sonangol may request Contractor Group to join Sonangol in developing plans for the
use of such surplus Associated Natural Gas, under economic conditions to be

mutually agreed.

lf Non-Associated Natural Gas is discovered within the Contract Area then Sonangol

and Contractor Group shall endeavor to agree on;

terms under which such Gas will

be developed by Contractor Group.

Such Development shall incl

operations, for domestic consuraption or

Subject to Sonangol’s prior agreement, the Contractor Group shall have the right to

participate in the Development of the aforementioned Gas with reimbursement of
Sonangol's expenses according to Article 30 of the Agreement plus one thousand

percent (1000%) of such expenses.

In the course of activities provided for under this Agreement, flaring of Associated
and/or Non-Associated Gas, except short-term flaring necessary for testing or other
operational reasons in accordance with practice generally accepted in the international
petroleum industry, is prohibited except on prior authorization of the Ministry of

Petroleum following a request by Sonangol.
Contractor Group shall formulate such request to Sonangol which shall include an

evaluation of alternatives to flaring that have been considered along with information

on the amount and quality of Gases involved and the duration of the requested flaring.

50
TRANSLATION

Article 30

(Operations for Sonangol’s account - sole risk)

1. Operations which may be the object of a sole risk notice from Sonangol under this

Article shall be those involving:

(a)

{b)

(c)

(d)

{e)

(f)

penetration and testing geological horizol deeper than those proposed by

Contractor Group to the Operating | itteé in any Exploration Well being

drilled which has not encountered Petroleum d:.the Operator has not

commenced the approved 6p iete of Abandon the Well;

penetration and testitig geolo:

izons deeper than those proposed by

Contractor Group to the ting Committee in any Exploration Well being

drilled which has entou d Petroleum, provided that in respect to such Well
the Operating Cominittee has agreed that Sonangol may undertake the sole risk
operations, and the Operator has not commenced the approved operations to

complete or abandon such Well;

the drilling of an Exploration Well other than an Appraisal Well provided that
not more than two (2) such Wells may be drilled in any Year;

the drilling of an Appraisal Well which is a direct result from a successful
Exploration Well whether or not such Exploration Well was drilled as part of a

sole risk operation;

the Development of any discovery which is a direct result from a successful
Exploration Well and/or Appraisal Well sole risk operation which Contractor

Group has not elected to undertake under paragraph 3 below;

the Development of a Petroleum deposit discovered by a successful Exploration

Well and/or Appraisal Well carried out by Contractor Group as part of a work
51
TRANSLATION

program approved by the Operating Committee if thirty-six (36) Months have
elapsed since such successful Well was completed and Contractor Group has

not commenced Development of such deposit.

2. Except as to those described under paragraphs (a) and (b) none of the operations
described in paragraph 1 of this Article may be the object of a sole risk notice from
Sonangol until after the operation has been proposed in complete form to the

Operating Committee and has been rejected by th: : Qpérating Committee.

or conducting any of the

yarigo! shall contain appropriate
g gical objective, timing of operation,
and where appropriate, details r ing any Development plan as well as other

relevant data.

3. If the conditions referred to in paragraph 2 have been met, Sonangol may, as to any
operation described in paragraph 1, give a written sole risk notice to Contractor Group
and the latter shall have the following periods of time, from the date of receipt of
such sole risk notice within which to notify Sonangol whether it elects to undertake

such proposed operation by including it as a part of the Petroleum Operations:

{a) as to any operations described in paragraphs 1 (a) and (b), forty eight (48)
hours or until commencement of the deepening operations, whichever occurs
last;

(b) as to any operations described in paragraphs 1 (c) and (d), three (3) Months;

(c) as to any operations described in paragraphs 1 (e) and (f), six (6) Months.

4. If Contractor Group elects to include as part of the Petroleum Operations the operation

described in the sole risk notice within the appropriate period described in paragraph 3
52
TRANSLATION

of this Article, such operation shall be carried out by the Operator within the
framework of the Petroleum Operations under this Agreement, as a part of the current

Work Program and Budget which shall be considered as revised accordingly.

5. lf Contractor Group elects not to undertake the operation described in the sole risk
notice, subject to the provisions of paragraph 6, the operation for the account of

Sonangol shall be carried out promptly and |

igently by Contractor Group at

Sonangol's sole risk and expense, provided th: h-dperation will be carried out only

up's obligations or any
“any Approved Work Program
and Budget.

With respect to operations referred:to:

paragraphs 1 (c) and 1 (d) such operations

will begin as soon as a suitabl available in Angola.

Sonangol and Contractor Group shall agree on a method whereby Sonangol shail
provide all necessary funds to Contractor Group to undertake and pay for the
operations carried out at Sonangol's sole risk and expense.

6. Sonangol shall’ elect to have the operations carried out at Sonangol's sole risk and
expense referred to in paragraphs 1(e) and lI(f) carried out either by itself, by
Contractor Group for a mutually agreed fee or by any third party entity contracted to
that effect by Sonangol, provided that such operations will be carried out only if they
will not conflict with or cause hindrance to Contractor Group's obligations or any
Petroleum Operation, or delay existing work programs, including the Approved Work
Program and Budget.

Before entering into any agreement with a third party for the aforementioned purpose,

Sonangol shall notify Contractor Group in writing of such proposed agreement.

53
TRANSLATION

10,

Contractor Group shall have forty five (45) days after the receipt of the
aforementioned notification to décide if it exercises its right of first refusal with
respect to the proposed- agreement and to perform the sole risk operations under the

same terms and conditions as have been arranged with the third party.

lf Sonangol wishes to use in the sole risk operations assets which are used in the

Petroleum Operations, it shall give written notic

he Operating Committee stating

what assets it wishes to use provided th

ilization of such assets may not

undertake any works as foreseen in paragraply 1(d), it shall pay Sonangol in cash and

within thirty (30) days as of the. lat hich it exercises such right, an amount equal
to all of the costs incurred-by § ngol in the relevant sole risk operations conducted
in accordance with paragraphs \(a), 1(b) and 1(c) which directly led to the works

foreseen in paragraph 1(d).

In addition to the amount referred to in the preceding paragraph, Sonangol will also be
entitled to receive from Contractor Group an additional payment equal to two hundred

percent (200%) of the costs referred to in paragraph 8.

Such additional payment will be made in cash and within ninety (90) days of. the date

on which Contractor Group exercised its right.

lf, in accordance with the provisions of paragraph 4, Contractor Group decides to
undertake any works foreseen in paragraph 1 (e), it shall pay Sonangol in cash, within
thirty (30)days of the date in which it exercises such right, an amount equivalent to
the value of total costs incurred by Sonangol in the sole risk operations which directly
led to the works foreseen in paragraph 1 (e), less any payment made in accordance

with paragraph 8 above.

54
TRANSLATION

11,

12.

13.

In addition to the amount referred to in the preceding paragraph, Sonangol will also be
entitled to receive twenty-five percent (25%) of Contractor Group's share of
Development Area Profit Oil produced from this developed deposit until the value
thereof as defined in paragraph 13 of this Article equals one thousand percent
{1000%) of the costs of the operations referred to in paragraph 10.

If the operations described in paragraphs 1 (e) and“ (f) are conducted at Sonangol's

sole risk and expense, it will receive one hun i percent (100%) of the Petroleum

produced from the deposit developed yrid, 5

The Petroleum received by 1 under,pafagraph 11 will be valued at the Market

he Concession Decree-Law.

Price as established in Article 2 of Anm XC.
Article 31

{Operating Committee)
The Operating Committee is the body through which the Parties coordinate and
supervise the Petroleum Operations and shall be established within thirty (30) days of
the Effective Date.

The Operating Committee has, among others, the following functions:

{a) to establish policies for the Petroleum Operations and to define, for this

purpose, procedures and guidelines as it may deem necessary;
(b) to review and, except as provided in paragraph 12, approve all Contractor

Group's proposals on Work Programs and Budgets (including the location of

Wells and facilities), Production Schedules and Lifting Schedules;

55
TRANSLATION

{c) to verify and supervise the accounting of costs, expenses and expenditures
and the conformity of the operating and accounting records with the rules

established in this Agreement and Annex C hereof;

(d) to establish technical and other committees whenever it is necessary;

{e) in general, to review and, except as otherwige provided in this Agreement, to

decide upon all matters which are rele’ #t-to’ he execution of this Agreement,

it being understood, however, that.

4. The Operating Committee shall be composed of four (4) members, two (2) of whom

shall be appointed by Sonangol and the other two (2) by Contractor Group.

The Operating Committee meetings cannot take place unless atleast three (3) of its

members are present.

5. The Operating Committee shall be headed by a Chairman who shall be appointed by
Sonangol from among its representatives and who shall be responsible for the

following functions:

{a) to coordinate and orient all the Operating Committee's activities;

(b) to chair the meetings and to notify the Parties of the timing and location of
such meetings, it being understood that the Operating Committee shall meet

whenever requested by any Party;

56
TRANSLATION

(c)

(d)

(e)

(f)

(g)

to establish the agenda of the meetings which shall include all matters which

the Parties have asked to be discussed;

to convey to each Party all decisions of the Operating Committee, within five

(5) working days after the meetings;

to request from Operator any information, aiid to make recommendations that

have been requested by any memb; Operating. Committee as well as to

request from Contractor Group “ahy,.advice dies” whose execution has

been approved by the Operating*Commi:

to request from technical other committees any information,
recommendations and stu at he has been asked to obtain by any member

of the Operating

to convey to the Parties all information and data provided to him by the

Operator for this effect.

6. In the case of an impediment to the Chairman of the Operating Committee, the work

of any meeting will be chaired by one of the other members appointed by him for the

effect.

7. At the request of any of the Parties the Operating Committee shall establish and

approve, according to paragraph 11(c) below, its internal regulations which shall

comply with the procedures established in this Agreement.

8. At the Operating Committee meetings decisions shall only be made on matters

included on the respective agenda, unless, with all members of the Operating

Committee present, they agree to make decisions on any matter not so included on

the agenda.

57
TRANSLATION

9.

10.

11.

12.

Each member of the Operating Committee shall have one (1) vote and the Chairman

shall in addition have a tie-breaking vote.

Except as provided for in paragraph 11, the decisions of the Operating Committee are
taken by simple majority of the votes present or represented, it being understood that
any member may be represented by written and duly signed proxy held by another

member.

{a)

{b) approval of and any‘revisioni to the Production Schedule, Lifting Schedule and
Development and Proddction Work Programs and Budgets;

(c) establishment of rules of procedure for the Operating Committee;

(d) establishment of a management policy for the carrying out of responsibilities

outlined: in paragraph 2 of this Article, namely, the procedures and guidelines

as per paragraph 2(a) above;

{e) determination of déemed rate of return as per Article 12.

Prior to the time of declaration of the first Commercial Discovery, the Operating
Committee shall review and give such advice as it deems appropriate with respect to
the matters referred to in paragraph 2(e) above and with respect to Contractor
Group's proposals on Exploration Work Programs and Budgets (including the location

of Wells and facilities).

58
TRANSLATION

13.

14.

Following such review Contractor Group shall make such revision of the Exploration
Work Programs and Budgets as Contractor Group deems appropriate and shall
transmit the final Exploration Work Program and Budget to Sonangol for its

information.

Minutes shall be made of every meeting of the Operating Committee and they shall be

written in the appropriate record book and signed by:

days, and their approval shialf-pe deemed granted if no objection is raised within ten

(10) working days from the date of re ‘he draft minutes.

Article 32

{Ownership of assets)

Physical assets purchased by Contractor Group for the implementation of the Work
Program(s) and Budget(s) become the property of Sonangol when purchased in Angola

or, if purchased abroad, when landed at the Angolan ports of import.

Such physical assets will be used in Petroleum Operations, provided, however,
Contractor Group will not be obligated to make any payments for the use of such

physical assets during the term of this Agreement.

This provision shall not apply to equipment leased from and belonging to third parties

or any entity comprising Contractor Group.

During the term of this Agreement, Contractor Group shall be entitled to full use in
the Contract Area, as well as in any other area approved by Sonangol, of all fixed

and movable assets without charge to Ggntractor Group.
TRANSLATION

Any of Sonangol’s assets which Contractor Group agrees have become surplus to
Contractor Group's then current and/or future needs in the Contract Area may be
removed and used by Sonangol outside the Contract Area and any unrecovered costs
for such assets shall be fully recovered in that Year subject to the cost recovery limit

provided for in Article 11 hereof.

Any of Sonangol’s assets other than those-.ca idéred by Contractor Group to be

superfluous shall not be disposed of by'S agréement of Contractor

Group so long as this Agreement if

(Propétty-and confidentiality of data)

1. All information of a technical nature developed through the conduct of the Petroleum

Operations shall be the property of Sonangol.

2. Unless otherwise agreed by Sonangol and Contractor Group, while this Agreement
remains in force, all technical, economic, accounting or any other information,
including, without limitation, reports, maps, logs, records and other data developed
through the conduct of Petroleum Operations, shall be held strictly confidential and
shall not be divulged by any Party without the prior written consent of the other Party
hereto.

Provided, however, that either Party may, without such approval, disclose the

aforementioned data:

(a) to any Affiliate or potential assignee of such Party upon such Affiliate or

potential assignee giving a similar undertaking of confidentiality;

60
TRANSLATION

(b) in connection with the arranging of financing or of a corporate reorganization

upon obtaining a similar undertaking of confidentiality;

{c) to the extent required by any applicable law, regulation or rule (including,
without limitation, any regulation or rule of any regulatory agency, securities
commission or securities exchange on which the securities of such Party or of

any such Party's Affiliates are listed);

(d)
confidentiality.

3. The Contractor Group's obligation, fidentiality of the information referred to in

paragraph 2 above shall gontinue for ten (10) years after the termination of the

Agreement or such other pe as agreed to in writing between the Parties.

4. In the event that any entity constituting Contractor Group ceases to hold an interest
under this Agreement, such entity will continue to be bound by the provisions of this

Article.

5. To obtain offers for new Petroleum Exploration and Production agreements, Sonangol
may, upon informing Contractor Group, disclose to third parties geophysical and
geological data and information, and other technical data (the age of which is not less
than one (1) year) or Contractor Group's reports and interpretations (the age of which
is not less than five (5) years) with respect to that part or parts of the Contract Area

adjacent to the area of such new offers.

6. The confidentiality obligation contained in this Article shall not apply to any
information that has entered the public domain by any means that is both lawful and

does not involve a breach of this Article.

61
TRANSLATION

Article 34

(Responsibility for losses and damages)

1. Contractor Group, in its capacity as the entity responsible for the execution of the
Petroleum Operations within the Contract Area, shall be liable to third parties to the
extent provided under the Law for any losses and damage it may cause to them in
conducting the Petroleum Operations and shall indemnify and defend Sonangol with

respect thereto, provided timely notice has been given of the claims and opportunity

to defend.

2. Contractor Group is also
consequential losses and dar

may cause to the State and, in ca

negligence, to Sonangol.

3. The provisions of the preceding paragraphs 1 and 2 do not apply to losses and
damage caused during Petroleum Operations for account and risk of Sonangol, for
which Sonangol shall indemnify and defend Contractor Group, and in relation to which
Contractor Group shall only be liable for such losses and damage caused by its willful

misconduct or gross negligence.

4. If Contractor Group comprises more than one entity, the liability of such members

shall be joint and. several.

Article 35

(Insurance)

1. Relative to the risks inherent in Petroleum Operations, Contractor Group shall execute
and keep current insurance contracts for the amounts and types required by Law as

well as any other insurance contracts proposed by Contractor Group and approved by
62
TRANSLATION

the Operating Committee, it being understood that such approval is not necessary 7

when Contractor Group is protected by worldwide insurance or reinsurance programs.

In such case, Contractor Group shall immediately inform Sonangol on the type and the
extent of coverage of such insurance and shall provide Sonangol with certificates

thereof whenever requested.

2. Insurance contracts will be executed with Empr
de Angola - ENSA, U.E.E., when so ret

National de Seguros e Resseguros

(Recruitment, integration and. training of Angolan personnel)

1. Contractor Group shall be*subject to the provisions of Decree No. 20/82 of 17 April
1982, and ancillary regulations regarding the recruitment, integration and training of

Angolan personnel.

2. In the Petroleum Operations, Contractor Group shall apply the most appropriate
technology and managerial experience, including their proprietary technology such as
patents, "know how" or other confidential technology, to the extent permitted by

applicable laws and agreements.

3. In planned, systematic and various ways and in accordance with the provisions of this
Article, Contractor Group shall train all its Angolan personnel directly or indirectly
involved in the Petroleum Operations, for the purpose of improving their knowledge
and professional qualification in order that the Angolan personnel gradually reach the
level of knowledge and professional qualification held by the Contractor Group's

foreign workers.

63
TRANSLATION

Such training will also include the transfer of the knowledge of petroleum technology
and the necessary management experience so as to enable the Angolan personnel to
use the most advanced and appropriate technology in use in the Petroleum
Operations, including proprietary and patented technology, "know how" and other
confidential technology, to the extent permitted by applicable laws and agreements,

subject to appropriate confidentiality agreements.

4. In keeping with the three-year plan for th
in Article 12

nént, integration and training of

Angolan personnel which is provided fi ‘Gncession Decree-Law,

Contractor Group undertakes, notal
(a) mit it to Sonangol within four (4)

Months of the Effective Dat

(b) prepare a proposal ‘for-implementation of the plan and submit it to Sonangol
within one (1) Month of the approval of such Plan by the Ministry of

Petroleum;

(c) implement the approved plan in accordance with the directives of Sonangol,
Contractor Group being able, in this regard and with the approval of -Sonangol,
to contract outside specialists not associated with Contractor Group to

proceed with the implementation of specific aspects of the subject plan.

5. Contractor Group agrees to require in its contracts with subcontractors who work for
Contractor Group for a period of more than one (1) Year, compliance with
requirements for the training of work crews, to which requirements such

subcontractors are subject by operation of current law.

Contractor Group further agrees to monitor compliance with the aforementioned

obligations.

64
TRANSLATION

6. Contractor Group shall be responsible for the training costs of Angolan personnel it

employs, such costs being recovered as Production Expenditures.

Costs incurred by Contractor Group for training programs for Sonangol personnel will

be borne in a manner to be agreed upon by Sonangol and Contractor Group.

Article 37
(Fiscal Re jime
1. The fiscal regime applicabt ns is that established in the

Concession Decree-Law.

2. In order to avoid the internationdl ‘double taxation of Contractor Group’s income,
Sonangol shall favorably consider any amendments or revisions to this Agreement that
Contractor Group may propose as long as those amendments or revisions do not
impact on Sonangol or Angola's economic benefits and other benefits resulting from

the Agreement.

3. Should the rate of Stamp Duty on customs clearance documents and/or the statistical
levy of one per thousand (1/1000) "ad valorem" applicable to imports or exports
increase from those rates in effect on the Effective Date, Sonangol shall reimburse

Contractor Group for the additional amounts paid by Contractor Group.

Sonango!l and Contractor Group shall promptly agree on procedures to accomplish

such reimbursement.

4. Without prejudice to other rights and obligations of the Parties under the Agreement,
in the event that any change in the provisions of any Law, decree or regulation in
force in the Republic of Angola occurs subsequent to the signing of this Agreement,

which adversely affects the obligations, rights and benefits hereunder, then the
65
TRANSLATION

Parties shall agree on amendments to the Agreement to be submitted to the
competent authorities for approval, so as to restore such rights, obligations and

forecasted benefits.

Article 38

{Foreign currency and customs .regimes)

The foreign currency and customs regimes ap; iblé to the Petrdl 1m-Operations are those

established in Annexes D and E respectivély

1. In accordance with the Law, each of the entities constituting Contractor Group may
assign part or all of its rights, privileges, duties and obligations under this Agreement

to an Affiliate and, by obtaining prior authorization from Sonangol, to a non-Affiliate.

If Sonangol does not respond within thirty (30) days of Contractor Group's notice of

intent to make such assignment, the authorization shall be deemed granted.

2. Any third-party assignees shall be holders of the rights and obligations deriving from
this Agreement and the Law.

3. In the case of the assignment being in favour of an Affiliate of the assignor the latter
and the assignee shall remain jointly and severally liable for the strict compliance with
the obligations of the Contractor Group in accordance with the provisions of this

Agreement and relevant legislation.

66
TRANSLATION

4. The legal documents required to effect any assignment in accordance with the
provisions of this Article must specify the participation which the third-party assignee
will enjoy in the Agreement and shall be submitted for consideration and, in the case
of an assignment to a non-Affiliate, for approval by Sonangol before being formally

executed.

5. In any of the cases foreseen in this Article the abligations of the assignor which

should have been fulfilled under the terms, ai

Agreement and the relevant
legislation at the date the request for th jent is, made}, must have been fully

complied with.
6. Pursuant to the following procédures, So ill have the right of first refusal to

acquire under the same conditior participating interest that any member of

Contractor Group intends to-as&i 6. a non-Affiliate.

{a) the assigning company shall notify Sonangol of the price and other essential
terms and conditions of the proposed assignment and the identity of the

prospective assignee;

(b) within thirty (30) days after such notification, Sonangol shall notify the
assigning company whether Sonangol elects to exercise the right of first

refusal;

{c) if Sonangol does not exercise the right of first refusal by failing to give the
notification referred to in paragraph 6(b) of this Article, then Sonangol shall
be deemed to have waived the right of first refusal in respect of such

assignment;

{d) if Sonangol exercises the right of first refusal by giving the notification

referred to in paragraph 6{b) of this Article, then Sonangol and the assigning

67
TRANSLATION

company shall execute the assignment under the terms and conditions

contained in the notification referred to in paragraph 6(a) of this Article.

7. Except as otherwise expressly provided herein, upon completion of an assignment
made by one of the entities constituting Contractor Group to a non-Affiliate, such
assignor shall have no further rights or obligations with respect to the part of the

participating interest so assigned.

1. Without prejudice to the provisi

he general law and of any contractual clause,

Sonangol may proceed to the ination of this Agreement if Contractor Group:

(a) interrupts Production for a period of more than ninety (90) days with no cause
or justification acceptable under normal international petroleum industry
practice;

(b) continuously refuses with no justification to comply with the Law;

{c) intentionally submits false information to the Government or to Sonangol;

(d) discloses confidential information related to the Petroleum Operations without
having previously obtained the necessary authorization thereto if such

disclosure causes prejudice to Sonangol or the State;

(e) assigns any part of its interests hereunder in breach of the provisions of Article
39;

(f) is declared bankrupt by a court of competent jurisdiction;

68
TRANSLATION

(g) does not comply with any final decision resulting from an arbitration process
conducted under the terms of the Agreement, after all adequate appeals are

exhausted;

(h) does not fulfill a substantial part of its duties and obligations resulting from the

Concession Decree-Law and from this Agreement;

(i)

with accepted international petroléurn | dustry practice.

2. Sonangol may also terminate rhe Agreement if the majority of the share capital of any
entity constituting Contractor Group is transferred to a non-Affiliate third party

without having obtained the prior required authorization.

3. If Sonangol considers that one of the aforesaid causes exists to terminate this
Agreement, it shall notify Contractor Group in writing in order for it, within a period of

ninety (90) days, to remedy such cause.

The said notification shall be delivered by the official method foreseen in the Law, and
by recorded delivery which shall be signed by a legal representative of the entity to

which it is addressed.

If, for any reason, this procedure is impossible, due to a change of address which has
not been notified pursuant to this Agreement, publication of the notice in the Diario da

Reptiblica shall be considered to be as valid as if delivered.

If, after the end of the ninety (90) day notice period, such cause has not been

remedied or removed, or if agreement has not been reached on a plan to remedy or

69
TRANSLATION

remove the cause, this Agreement may be terminated in accordance with the

provisions mentioned above.

The. termination of the Agreement envisaged in this Article shall occur without
prejudice to any rights which may have accrued to the Party which has invoked it, in
relation to the other Party, in accordance with this Agreement, the Concession

Decree-Law or the Law.

lf any of the entities constituting Contractor Group, but, no! “them, give Sonangol
due cause to terminate this Agreefhent uant to the ‘provisions of paragraphs 1 and
2 above, then such terminatio c
entities and the rights and
Agreement, except as provided preceding paragraph, shall revert to Sonangol

without compensation.

Article 41
(Confidentiality of the Agreement)

Sonangol and Contractor Group agree to maintain the confidentiality of this Agreement;

provided, however, either Party may, without the approval of the other Party, disclose this

Agreement:

(a)

{b)

to any Affiliate or potential assignee of such Party upon such Affiliate or potential

assignee giving a similar undertaking of confidentiality;

in connection with the arranging of financing or of a corporate reorganization upon

obtaining a similar undertaking of confidentiality;

70
TRANSLATION

{c)

(d)

to the extent required by any applicable law, decree or regulation (including, without
limitation, any requirement or tule of any regulatory agency, securities commission or

securities exchange on which the securities of such Party are listed);

to consultants as necessary in connection with Petroleum Operations upon obtaining a

similar undertaking of confidentiality.

Any disputes, differences, ot this Agreement or relating thereto,

or relating to the breach, termi or invalidation of the same, which it has not
been possible to resolve arnidably, sh ill be finally and exclusively settled by arbitration,
in accordance with the UNGFTRAL Rules of Arbitration of 1976 as existing on the

Effective Date.

The number of arbitrators shall be three (3). One (1) arbitrator shall be appointed by
Sonangol, one (1) by Contractor Group and the third arbitrator, who shall be Chairman
of the Arbitration Court, shall be jointly appointed by Sonangol and the Contractor
Group. :

If an arbitrator is not appointed within thirty (30) days of the notice from Sonangol or
the Contractor Group is sent to the other Party requesting that the appointment be
made, then such arbitrator shall be appointed by the President of the International

Chamber of Commerce of Paris.
The arbitration tribunal shall decide according to the Angolan substantive Law.

According to the law in force the arbitration tribunal shall be set up in Luanda and the

language of arbitration shall be Portuguese.
71
TRANSLATION

5. Thé Parties agree that this arbitration clause is an explicit waiver of immunity against
validity and enforcement of the award or any judgement thereon and the award shall
be final, binding and enforceable against any Litigant in any court having jurisdiction in

accordance with its laws.

Article 43 |

(Force Majeur

argot or Contractor Group, or both of

1. Non-performance or delay i formance by

them, of any of the contracttsal obligatior cépt an obligation to pay money, shall

be excused if, and to the ext “such non-performance or delay is caused by

Force Majeure.

2. If the Force Majeure restrains only temporarily the performance of a contractual
obligation subject to a time limit, the time given in this Agreement for the performance
of such obligation and for the performance or exercise of any right or obligation
dependent thereon, and, if relevant, the term of the Agreement, shall be suspended
until the restoration of the status quo prior to the occurrence of the event(s)
constituting Force Majeure, it being understood, however, that such suspension shall

apply only with respect to the parts of the Contract Area which have been affected.

3. “Force Majeure," for the purposes of this Article, shall be any occurrence which is
unforeseeable, unavoidable and beyond the reasonable control of the Party claiming to
be affected by such event, such as, and without. limitation, state of war, either
declared or not, rebellions or mutinies, natural catastrophes, fires, earthquakes,

communications cuts and unavoidable accidents.

72
TRANSLATION

4. The Party which understands that it may claim a situation of Force Majeure shall
immediately serve notice to the other Party, and shall use all reasonable efforts to

correct the situation of Force Majeure as soon as possible.

Article 44
(Applicable Law)

This Agreement has been prepared.a signed in the Portuguese language which shall be the

only official version for the purpose of establishing the rights and obligations of the Parties.

Article 46

(Offices and service of notice)

1. Sonangol and Operator shall maintain offices in Luanda, Republic of Angola, where

communications and notices foreseen in this Agreement must be validly served.
2. Sonangol's office for the purpose of serving notice is:

Rua do 12Congresso do M.P.L.A.
No. 8-42 Andar

Luanda

REPUBLICA DE ANGOLA

73
TRANSLATION

Telex: 3148 and 3260

Fax: - 244-2 391782
3. Operator's office for the purpose of serving notice is:
4. Sonangol and Contractor Group wi imunicate to ‘each other in writing and with

reasonable notice any changé. of their offi ferred to in the preceding paragraphs,

if such occurs.
Article 47
(Captions and headings)

Captions and headings are included in this Agreement for the sole purpose of systematization
and shall have no interpretative value.

Article 48

(Effectiveness)

This Agreement shall come into effect on the Effective Date.

IN WITNESS WHEREOF, the Parties hereto have signed this Agreement in the Portuguese
language in Luanda, this dayof 199.

74
TRANSLATION

Sociedade Nacional de Combustiveis de Angola - Unidade Econémica Estatal (Sonangol, :
U.E.E.)

By:

Its: Director General

By:
Its:

75
